Allowable Subject Matter
Claims 1-8, 10-12, 14-15, 18, and 21-22 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (US 20160300493 A1) discloses generating a flight path according to network requirements. (WO 2012112097 A1) discloses reserving network resources. However the prior art alone nor in combination teaches each and every claimed limitation, specifically including “receiving, from the policy and charging control system, a response to the reservation request to reserve the network resources, wherein a policy and charging rules function of the policy and charging control system generates the response based on one or more sub-requests sent to policy and charging enforcement functions associated with network elements in the wireless network and corresponding sub- responses to the sub-requests, and wherein the policy and charging enforcement functions are selected to receive sub-requests based on locations of the network elements associated with the policy and charging enforcement functions and relative to the flight plan such that the network elements associated with selected policy and charging enforcement functions are proximate to the flight path of the flight plan”. Therefore the claims distinguish over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668